--------------------------------------------------------------------------------

Exhibit 10.2




United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220


Community West Bancshares
445 Pine Avenue
Goleta, California  93117


Ladies and Gentlemen:


Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms dated of even date herewith (the "Securities
Purchase Agreement") by and among United States Department of Treasury
("Investor") and Community West Bancshares ("Company"). Investor and Company
desire to set forth herein certain additional agreements regarding Company’s
commitment to the holder of the Preferred Shares after the closing of the
transactions contemplated by the Securities Purchase Agreement.  Terms that are
defined in the Securities Purchase Agreement are used in this letter agreement
as so defined.
 
In order to comply with California Corporations Code §212(a), the Company has
modified section 7(b) of the Standard Provisions of the Certificate of
Determination attached as Exhibit A to the Securities Purchase Agreement (the
"Certificate of Determination") to provide in pertinent part as follows:
 
"Whenever, at any time or times, dividends payable on the shares of Designated
Preferred Stock have not been paid for an aggregate of six quarterly Dividend
Periods or more, whether or not consecutive, the holders of the Designated
Preferred Stock shall have the right, with holders of shares of any one or more
other classes or series of Voting Parity Stock outstanding at the time, voting
together as a class, to elect two directors…"
 
By its execution hereof, the Company hereby confirms and agrees that as of the
date hereof and at all times while any shares of the Designated Preferred Stock
are outstanding it shall maintain a range of directors of the Company that will
permit the holder of the Preferred Shares to elect two directors in accordance
with said section 7(b).  Currently Article III, Section 3.2 (the "Applicable
Provision") of the Company’s bylaws (the "Bylaws") provides for a range of
directors of no less than six (6) and no more than eleven (11).  At all times
while any shares of the Designated Preferred Stock are outstanding, the Company
shall not fill more than nine (9) director positions.  In the event the Company
desires to increase the number of directors beyond nine (9), then the Company
shall be required to amend the Bylaws to increase the maximum directors to
always allow for at least two open director seats for the holders of the
Preferred Shares to elect in accordance with Section 7(b) of the Standard Terms
of the Certificate of Determination of Preferences of Series A Fixed Rate
Cumulative Perpetual Preferred Stock of Community West Bancshares (and to amend
the bylaws to provide that such provision may not be modified, amended or
repealed by the Company’s board of directors (or any committee thereof) or
without the affirmative vote and approval of (x) the stockholders and (y) the
holders of at least a majority of the shares of Designated Preferred Stock
outstanding at the time of such vote and approval).
 
UST Sequence Number: 82
Exhibit 10.2
 
1

--------------------------------------------------------------------------------

 


The parties hereto acknowledge that there would be no adequate remedy at law if
the Company fails to perform any of its obligations under this letter agreement
and that the Investor may be irreparably harmed by any such failure, and
accordingly agree that the Investor, in addition to any other remedy to which it
may be entitled at law or in equity, to the fullest extent permitted and
enforceable under applicable law shall be entitled to compel specific
performance of the obligations of the Company under this letter agreement
without the necessity of proving the inadequacy of monetary damages as a remedy
or the posting of a bond.
 
This letter agreement and the Certificate of Determination constitute the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties with
respect to the subject matter hereof.
 
This letter agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument.  This letter agreement shall be governed in all respects, including
as to validity, interpretation and effect, by the internal laws of the State of
California, without giving effect to the conflict of laws rules thereof.
 
[Remainder of this page intentionally left blank]


UST Sequence Number: 82
Exhibit 10.2
 
2

--------------------------------------------------------------------------------

 


In witness whereof, this letter agreement has been duly executed by the
authorized representatives of the parties hereto as of the date first above
written.
 

 
COMMUNITY WEST BANCSHARES
         
By:
/s/ Lynda J. Nahra
   
Name:
Lynda J. Nahra
   
Title:
President and Chief Executive Officer
                   
By:
/s/ John D. Illgen
   
Name:
John D. Illgen
   
Title:
Secretary
                   
UNITED STATES DEPARTMENT OF THE TREASURY
 
 
 
By:
/s/ Neel Kahkari
   
Name:
Neel Kahkari
   
Title:
Interim Assistant Secretary
     
For Financial Stability
 

 
UST Sequence Number: 82
Exhibit 10.2
 
3


--------------------------------------------------------------------------------